Citation Nr: 0921490	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  The appellant is the surviving spouse of the 
Veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which declined to reopen a 
previously disallowed claim of entitlement to service 
connection for the cause of the Veteran's death. 

In October 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In an October 2008 decision, the Board reopened the 
claim but remanded the case for further evidentiary 
development.  The requested development has been completed.  
The case has now been returned to the Board for further 
appellate action.  


FINDING OF FACT

The weight of the competent medical evidence of record shows 
that the Veteran's psychiatric disorder that was present at 
the time of his death was not likely representing a 
continuing chronic psychiatric disorder that was present in 
service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particular notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to reopen 
her claim of entitlement to service connection for the cause 
of the Veteran's death, and to substantiate her claim for 
service connection for his death, as well as what information 
and evidence must be submitted by the appellant and the types 
of evidence that will be obtained by VA.  In a March 2007 
letter, the appellant was advised how effective dates are 
assigned, and the type evidence which impacts that 
determination.  While none of the notices included a 
statement of the conditions for which the Veteran was service 
connected at the time of his death, this deficiency in notice 
is of no significance in this case.  There is no factual 
dispute that the principal cause of the Veteran's death is 
suicide.  Instead, the appellant has clearly articulated that 
she believed a psychiatric disorder was incurred during the 
Veteran's service which contributed to the cause of his 
death.  She submitted private medical opinions in support of 
her claim.  Her actions show she knows that medical nexus 
evidence establishing a connection between service-connected 
disability and the cause of death is necessary to 
substantiate the claim.  The case was last readjudicated in 
March 2009.  Thereafter, the appellant indicated in a 
response form that she had no other information or evidence 
to submit.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, private medical opinions, a VA medical opinion, lay 
statements, and hearing testimony. 

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting medical 
evidence as well as providing several statements and 
testimony on the reasons she believed the Veteran's cause of 
death was related to his military service.  Thus, she has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
appellant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service 
was the principal or contributory cause of death.  In order 
to constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312 
(2008).

In order to establish service connection for the cause of a 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and 
the cause of death.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The appellant contends that the Veteran acquired a chronic 
psychiatric disorder in service which ultimately led him to 
commit suicide.  

The Certificate of Death showed that the Veteran died in 
October 1993.  The immediate cause of the Veteran's death was 
drowning due to or as a consequence of suicide.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were laceration of the 
wrists.  At the time of the Veteran's death, service 
connection was in effect for appendectomy, varicose veins of 
the left leg, and defective hearing in the right ear.  

Records from the Selective Service System in November 1959 
indicated that the Veteran had a speech impediment.
Service treatment records showed that no psychiatric disorder 
was clinically identified at the November 1963 induction 
physical.  The Report of Medical History the Veteran prepared 
in connection with his induction physical showed he reported 
positive responses to the questions of whether he ever had or 
had now "frequent trouble sleeping," "depression or 
excessive worry," or "nervous trouble of any sort."  The 
service examiner only noted further that the Veteran had 
complaints referable to his stomach and nerves.  The report 
further showed that the Veteran reported a positive history 
for a speech impediment.  During service the Veteran was 
referred to the Mental Hygiene Consultation Service in 
September 1964 due to nervousness and his speech impediment.  
It was reported by the Veteran's superior that the Veteran's 
military performance in the past and present was 
"excellent"-which was the highest rating possible.  The 
mental hygiene records contained an earlier dated record from 
June 1964 that showed the Veteran reported that he came to 
the clinic on account of his speech impediment and nerves.  
In response to the question of whether he ever had 
psychiatric treatment, he replied that he did not know.  
Personnel records similarly noted in September 1964 that the 
Veteran was seen at the Mental Hygiene Consultation Service.  
It was recommended that the Veteran be assigned to a unit 
where concise verbal communication was not a prerequisite to 
the mission of the unit.  The recommendation was approved in 
October 1964.  

Service treatment records further showed that an undated 
record [but prepared after May 1965 as the Veteran's history 
of appendectomy was mentioned] noted an apparent reference to 
a previous diagnosis having been rendered of psychoneurosis.  
The current diagnosis, however, was the Veteran had 
"undefined emotional turmoil."  In November 1965, when seen 
for complaints of diarrhea, the Veteran reported that he was 
always tense but not more so recently.  The examiner noted 
that the Veteran was anxious but not overly active.  The 
December 1965 separation examination report showed no 
psychiatric disorder was clinically identified.  The Report 
of Medical History the Veteran prepared in connection with 
his separation examination showed he reported a positive 
response to the question of whether he ever had or had now 
"nervous trouble of any sort."

Records from Dr. W.C. dated from February 1975 to April 1975 
showed the Veteran was seen in connection with the complaint 
that he felt he was about to have a nervous breakdown.  The 
Veteran reported that he was upset over his father's death 
whom he was close to.  He had taken over the farm, and he 
worried that he was not doing well at his job.  He also 
reported on a history of having been harassed in service 
because of his speech impediment but he indicated that later 
on he got along well.  He then maintained that he got along 
with others, and he would laugh with others but acknowledged 
that he did not like it.  He reported that he had had 
problems with his nerves on and off for "years."  He 
indicated that he worried a lot and could not sleep at night; 
he had insomnia for the past 15 years.  In February 1975, Dr. 
W.C. provided a diagnosis of depressive reaction.  
Thereafter, the Veteran denied that the speech problem 
bothered him that much, and he indicated that he was feeling 
more confident.  In March 1975, the Veteran reported that he 
worked with a man who was hard to get along with and the man 
upset the Veteran.  The Veteran was noted to have improved by 
April 1975.  Dr. W.C. provided a diagnosis of anxiety 
reaction.

A VA hospital summary for hospitalization from September 1984 
to October 1984 showed the Veteran was treated for alcohol 
abuse.  A diagnosis of alcohol dependence on Axis I was 
provided.  It was noted that the Veteran was also seen in the 
Speech Pathology Section for speech impediment.  
 
In testimony provided at RO hearings in September 1986 and 
March 1990, and in statements of record, the Veteran 
maintained that he developed a nervous disorder as the result 
of being harassed and punished during service because of his 
speech impediment.  He did not see anyone for his problems 
from 1966 to 1975.  In lay statements, including from the 
appellant, dated in October 1989, November 1989, and February 
1990, the Veteran was described as having been harassed in 
service because of his speech impediment which caused his 
depression and nervousness.  Specifically, in an October 1989 
statement, J.E. reported that he knew the Veteran before they 
were in service and he knew the harassment he witnessed 
during basic training caused the Veteran to be very depressed 
and nervous.  In an October 1989 statement, C.D. maintained 
that after the Veteran returned home from service, there was 
a noticeable change in his personality.  His speech problem 
had been a slight problem but became a severe problem.  In a 
November 1989 statement, the Veteran's sister maintained that 
she had noticed a difference in the Veteran after service.  
Testimony and statements from the appellant indicated that 
she knew of the Veteran in childhood, but initially met him 
during his period of service in December 1964.  It was not 
until 10 years after they were married [in 1966] that she 
knew of the problems he had in service. 

VA treatment records dated from October 1992 to September 
1993 showed the Veteran was seen for alcohol abuse (with a 
history of multiple admissions for alcohol detoxification) 
and complaints of nervousness and depression.  It was 
reported that a December 1992 psychological examination by 
Dr. F. noted an impression of functioning borderline 
intelligence level.  Dr. F. reported that the Veteran had 
multiple symptoms of anxiety, hyperarousal, and daily 
intrusive thoughts of "military experiences."  Dr. F. 
appeared to indicate that the Veteran had reported that he 
had nightmares of the harassment, and Dr. F. thought the 
Veteran might have PTSD. A December 1992 consultation sheet 
showed the Veteran was referred for a psychological 
assessment because he had a speech impediment and was 
experiencing severe anxiety and chronic depression due to his 
experiences in basic training and how he was treated because 
of his speech defect.  The February 1993 psychological 
assessment noted that the Veteran had a history of chronic 
alcohol abuse and exhibited irregularities on the cognitive 
screening examination.  Dr. J.L. noted that by the Veteran's 
own report, he was harassed in the Army due to his defect, 
and the Veteran attributed his subsequent emotional 
difficulties to PTSD due to this treatment.  Dr. J.L. 
concluded that the protocol suggested brain impairment, 
probably of a fairly generalized nature that might be the 
product of prolonged alcohol abuse.  An August 1993 record 
noted that the Veteran continued to abuse alcohol.  In 
September 1993, an examiner noted an assessment of chronic 
anxiety and mild organic brain syndrome.  

An August 1993 VA examination report showed the examiner 
related that the Veteran reported that he repeated the fifth 
grade and quit school after the eighth grade at the age of 
16.  The Veteran related that his major problem and stressor 
in service was being mistreated because of the way he spoke.  
He reported his belief that the mistreatment caused him to 
develop a chronic nervous problem, which he continued to have 
at the present.  He claimed he saw a military psychiatrist in 
service on a regular basis for about five months.  His 
current chief complaints were difficulty sleeping, 
nervousness, and flashbacks.  The examiner provided a 
diagnosis of anxiety disorder not otherwise specified.  The 
examiner indicated that the Veteran did not meet the criteria 
for PTSD.  

The October 1993 Report of Investigation by the Medical 
Examiner, Report of Autopsy, and toxicology report are 
associated with the claims file.  The toxicology report was 
only positive for the presence of benzodiazepines.  

In an August 2004 letter from Dr. W.C., he indicated that he 
saw the Veteran in 1975 for five visits from February to 
April who at that time showed evidence of anxiety and 
depression compounded by alcohol abuse.  Dr. W.C. maintained 
that the events during the Veteran's time in service appeared 
to be a contributing factor in his ongoing problems, but Dr. 
W.C. added that he could not specify the extent of the 
contribution.  Dr. W.C. indicated that other records that 
were more detailed would need to be relied on for a final 
determination.  Dr. W.C. included copies of the records dated 
from February 1975 to April 1975 discussed above.

In a June 2007 letter, Dr. T.N. reported that the Veteran's 
service treatment records showed evidence of a major 
depressive disorder that began after the Veteran's entry into 
service and in the course of carrying out his service duties.  
While a diagnosis of "undefined emotional turmoil" was 
provided at that time, Dr. T.N. maintained that there was 
enough evidence to suggest consideration of a major 
depressive or severe anxiety disorder.  Also, this 
represented a new illness, acquired in service in the midst 
of the stresses he encountered in the performance of his 
duties.  Dr. T.N. indicated that the condition was not 
diagnosed nor was adequate treatment tried or offered until 
"years" after he completed his service when his condition 
became more complicated.  Dr. T.N. maintained that had the 
initial episode of serious depression been treated to 
remission, he believed his long-term outcome could well have 
been more successful.  Dr. T.N. noted that the Veteran 
presented for evaluation with sufficient clinical 
symptomatology and loss of function to have been diagnosed 
rather straightforwardly with major depression by a 
psychiatrist trained to do so professionally by existing 
standardized criteria.  Dr. T.N. contended that the disorder 
arose in conjunction with and more likely than not at least 
partially due to stressful experiences in carrying out his 
assigned military duties and out of his predisposing factors 
of mild nervous traits and a speech articulation dysfunction.  
Dr. T.N. noted that the disorder recurred "years" after 
service was completed as major depressive episodes were well 
known to do.  Dr. T.N. concluded that had the Veteran 
received a proper diagnosis and treatment in service there 
might well have been a more satisfactory recovery from his 
depressive and anxious symptoms. 

At the October 2007 hearing, the appellant provided further 
testimony on her contentions.  She additionally noted that 
she picked the Veteran up the day of his discharge from 
service, and she observed that the Veteran appeared 
"extremely nervous," and he was "stuttering quite a bit."  
He told her later that he was afraid the Army would retain 
him.  In response to the question of what prompted the 
Veteran to start seeing Dr. W.C. in 1975, the appellant 
testified that the Veteran just kept telling her over and 
over "the things that they had done," and he had another 
breakdown. 

The November 2008 VA examination report shows the VA examiner 
reviewed the claims file.  In response to the question of 
whether it is at least as likely as not that any acquired 
psychiatric disorder, including depression and anxiety, the 
Veteran suffered from at the time of his death represented a 
continuing chronic psychiatric disorder that was present in 
service, the VA examiner responded that the Veteran's 
psychiatric disorder that was present at the time of his 
death was not likely representing a continuing chronic 
psychiatric disorder that was present in the service.  The VA 
examiner provided a very lengthy rationale for this 
conclusion.  In particular, the VA examiner observed that 
while the Veteran was referred to the Mental Hygiene Clinic 
during service, no mental health diagnosis was made.  The 
Veteran was complaining of a number of mood and anxiety 
symptoms, though the provider described some undefined 
emotional turmoil.  The VA examiner observed that there was 
no mention of any harassment in the mental health records but 
was described by the Veteran many years later, and he 
reported much later that it had bothered him.  

In addition, the VA examiner noted that upon entry into the 
military in November 1963, the Veteran seemed to indicate 
some pre-existing mental health issues, consisting of sleep 
problems, depression or excessive worry, and nervous trouble.  
The medical history form had the notation, "stomach and 
nerves."  On his exit medical examination, the examiner 
indicated that the psychiatric issues were within normal 
limits, and on the report of medical history, the Veteran did 
not check any complaints of trouble sleeping, depression, or 
excessive worrying; he only checked that he had nervous 
trouble.  The VA examiner contended that the Veteran appeared 
to have complained of fewer symptoms on his way out of the 
military than he did on the way into the military and that 
there appeared to be no psychiatric diagnosis and no 
treatment in service [the VA examiner acknowledges later on 
the Veteran's contention that he received psychiatric 
treatment in service].  The VA examiner noted that after the 
transfer to another unit, the Veteran still described some 
nervousness but apparently this was not severe enough to be 
treated, and he had indicated it was not any worse than in 
the past.  

Another reason the VA examiner was of the opinion that the 
Veteran's mental health condition at the time of death was 
not one in the same as in the military was based on the fact 
that after his discharge in 1966, he had no mental health 
treatment or apparent complaints for nine years.  It was 
then, in 1975, that he visited Dr. W.C., a psychiatrist.  He 
was prompted to go by the appellant who reportedly had 
threatened to leave him, and problems with alcohol and coping 
with his father's death were indicated at that time.  Issues 
related to the military were barely mentioned at the time.  
While he indicated he did see a psychiatrist in service and 
that others "rode him a lot" for his speech problems, he 
also indicated that later on, he got along well.  The VA 
examiner noted that the Veteran was diagnosed with a 
depressive reaction by Dr. W.C., which sounded similar to 
what might be called these days an adjustment disorder, 
likely related to his more current issue of his father's 
death.  His emotional condition was treated, though at the 
last visit, it was termed anxiety reaction versus depressive 
reaction for some reason.  Medication and his psychiatry 
visits seemed to help and his last visit was in April 1975.  
The VA examiner maintained that this brief incident appeared 
to have resolved fairly well with treatment.  The VA examiner 
therefore contended that this suggested that issues in 
service did not continue to give the Veteran significant 
difficulties as he sought help nine years later for what 
appeared to be a very different problem; that is, his 
drinking and his grief over his father's death.  

The VA examiner observed that the Veteran then went for 
another nine years or so without any psychiatric treatment.  
The VA examiner then noted that at the time of the Veteran's 
death, there were numerous other issues going on in his life, 
including his alcohol dependence, mild-to-moderate organicity 
secondary to his alcoholism, and other testing that suggested 
borderline intellectual functioning.  Records around that 
time indicated that the Veteran had not much in the way of 
depression, and he was taken off any anti-depressants, but he 
complained of anxiety and was placed on hydroxyzine 
(Vistaril) and buspirone (BuSpar).  The Veteran had anti-
anxiety medication in his system at the time of his death.  
The VA examiner noted the appellant's testimony that the 
Veteran had recently "attacked" his wife and daughter in 
approximately August 1993, which reportedly led the appellant 
and the daughter to go live with the appellant's sister, 
although the appellant still communicated with the Veteran.  
The VA examiner therefore noted that the Veteran apparently 
had numerous and more current life situational stresses that 
would be likely affecting his mood.  

As for Dr. T.N.'s June 2007 letter, the VA examiner indicated 
that he was not sure of Dr. T.N.'s conclusion that there was 
clear evidence of a major depression in service.  The VA 
examiner maintained that while the Veteran endorsed some 
feelings of nervousness, worry, unhappiness, self-
consciousness, and boredom, these complaints did not 
necessarily constitute a major depressive disorder.  The VA 
examiner contended that given the Veteran's long history of 
speech impediment, it would be likely that self-consciousness 
would be a frequent state for him.  In addition, such 
feelings described could occur in situational stressful 
situations and not constitute a major depressive disorder.  
The VA examiner further noted that Dr. T.N. also described 
how the condition "recurred" years later.  There was no 
treatment in the nine years after service and what was 
referred to by Dr. T.N. as a recurrence seemed to be a 
separate and unrelated issue as the Veteran had been having 
drinking problems with associated marital difficulties as 
well as grief over his father's death.  Dr. T.N. also 
described some likelihood of predisposing factors of mild 
nervous traits, suggesting some pre-existing anxiety.  Dr. 
T.N. also indicated that the Veteran presented with symptoms 
of impaired functioning, but the VA examiner observed that 
the service treatment records did not seem to indicate 
impaired functioning, other than in his speech issues.  In 
fact, the Veteran's service records seemed to indicate that 
his performance was very good, so apparently there was no 
significant loss of functioning regarding his emotional 
status that was described.  Dr. T.N. also referred to the 
Veteran's condition as becoming "more complicated" as time 
went on.  The VA examiner was not sure what that meant 
specifically.  The VA examiner noted that it could refer to 
other symptomatology, though it was noted that the Veteran 
seemed to have developed other unrelated conditions to 
include severe alcohol dependence and associated cognitive 
dysfunction.  The VA examiner maintained that this was not 
any anxiety becoming "more complicated," it was rather the 
emergence of other unrelated problems.  The VA examiner was 
of the opinion that the other doctors' letters seemed to fail 
to give sufficient weight to the effects of the Veteran's 
alcohol problem and how that (and the resulting cognitive, 
mood, and life situational factors) contributed to the 
Veteran's emotional state at the time of his death.  

As the VA examiner answered the question posed by the Board 
in the negative, he was not required to address the questions 
concerning whether the acquired psychiatric disorder clearly 
existed prior to service, and if so, whether the underlying 
disorder was aggravated beyond normal progress by service.  
For arguments sake, the VA examiner provided further comment 
on these questions.  

The VA examiner observed that there was some significant 
suggestion that the Veteran did have some mental health 
symptomatology prior to service as upon entrance into service 
he checked off symptoms that indicated he had sleep problems, 
depression or excessive worry, and nervous trouble.  When 
later seen at the Mental Hygiene Clinic, he indicated that he 
did not know if he ever had any prior psychiatric treatment.  
The VA examiner noted that this seemed a somewhat unusual 
response as most individuals would likely have known whether 
or not they had had some past psychiatric encounters.  In 
addition, the VA examiner indicated that Dr. W.C.'s notes 
from 1975 suggested some long-standing mental health 
symptomatology to some degree.  For example, the Veteran in 
1975, reported that he had had insomnia for 15 years which 
would have dated back to 1960, prior to his military service.  
The Veteran also reported that he had "never been able to 
relax" to Dr. W.C. in 1975.  He described his mother as a 
"nervous type" and the referral indicated that either his 
sister or his brother was a patient of another psychiatrist 
(Dr. S.).  The VA examiner maintained that this suggested 
that such mental health symptomatology could have a genetic 
component as these things often ran in the family.  In 
addition, the VA examiner noted that the Veteran had a 
lifelong speech impediment and while he might have endured 
some harassment or teasing in his treatment in the military, 
given that the condition was a lifelong problem, it was 
likely not his first time receiving any teasing for the 
condition and he might have had some self-consciousness.  The 
VA examiner maintained that the above evidence certainly 
suggested that there might have been pre-existing mental 
health symptomatology but as to whether or not it constituted 
a full-blown psychiatric disorder, there was no strong 
evidence for that, or any definitive history of any treatment 
or diagnoses prior to service.

The VA examiner noted further that while there was no 
definitive evidence of a pre-existing condition, there was 
certainly much evidence pointing in that direction.  The VA 
examiner then contended that any symptomatology seen in the 
military seemed to be somewhat temporary or a transient 
exacerbation of some negative feelings.  No psychiatric 
disorder was diagnosed, but he apparently was under a 
stressful situation and was having some mood or anxiety 
difficulties in relation thereto.  The VA examiner concluded 
that the condition likely resolved regarding his military 
stressful encounters as he had no further treatment for nine 
years afterwards and even when he did seek treatment, the 
treatment was for issues unrelated to harassment or teasing 
in the military.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
Veteran acquired a chronic psychiatric disorder in service 
that ultimately led him to commit suicide.  The Board must 
therefore weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  The Board accords the 
greatest evidentiary weight to the November 2008 VA 
examiner's opinion because it is based on a comprehensive 
review of the entire claims file with a very thorough 
discussion of pertinent evidence contained therein relative 
to the appellant's claim.  Also, it is supported by a 
rationale based on sound medical principles and found to be 
persuasive when considered with the other evidence of record.

Both Dr. W.C. and Dr. T.N. did not have the benefit of a 
review of the Veteran's entire claims file, which is very 
significant in light of the opinions rendered.  Dr. W.C. 
acknowledged that more detailed records needed to be reviewed 
before he could provide a definitive opinion on the extent to 
which incidents during the Veteran's service may have been a 
contributing factor in the Veteran's ongoing problems.  Thus, 
no medical opinion of the requisite degree of medical 
certainty was provided.  Rather, it was only speculative at 
best, and speculative opinions may not form the basis for the 
award of service connection of a disability.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (providing that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).

Dr. T.N.'s opinion is based on the selective submission of 
records from the appellant and not a review of the entire 
claims file notwithstanding suggestions from the appellant 
and her representative to the contrary.  Pursuant to the 
appellant's request, she was provided with a copy of the 
Veteran's service treatment records in August 2004.  In Dr. 
T.N.'s June 2007 letter, he specifically listed what 
documents were reviewed which were the Veteran's service 
treatment records and "other service records including those 
regarding appeals for service connected benefits for mental 
illness."  The Board is cognizant that in weighing various 
medical opinions with contradictory findings, the focus is 
not on whether the clinician had access to the claims file, 
but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. T.N. 
contended that had the Veteran been properly diagnosed and 
treated in service he might have had a satisfactory recovery 
from his depressive and anxious symptoms.  Dr. T.N. did not 
address the psychiatric treatment the Veteran received from 
Dr. W.C. in 1975 during which time it appeared he was 
properly diagnosed and treated for depression and anxiety and 
an improvement in his symptoms was noted.  As there is no 
indication that Dr. T.N. had access to the medical records 
from 1975, he was not informed of all the relevant facts in 
rendering his medical opinion.  Indeed, according to the 2008 
VA examiner, the medical evidence from 1975 was evidence that 
issues in service did not continue to give the Veteran 
significant difficulties as he sought help nine years later 
for what appeared to be very different problems.  In 
addition, Dr. T.N. also acknowledged that the Veteran had 
predisposing factors of mild nervous traits.  As previously 
noted, the Veteran complained of depression and nervousness 
at his induction physical.  Dr. T.N. does not reconcile the 
fact that the Veteran had these complaints upon entering 
service with his conclusion that the Veteran acquired a 
chronic psychiatric disorder in service, which renders his 
opinion unpersuasive especially in light of the VA examiner's 
very detailed point-by-point counter arguments.  For these 
reasons, the Board finds Dr. W.C. and Dr. T.N.'s opinions of 
less probative value than the VA examiner's opinion.

The Board also notes that VA treatment records show in 
December 1992 that Dr. F. suspected the Veteran had PTSD 
based on his report of in-service harassment but this 
diagnosis based on the claimed stressor of in-service 
harassment was ultimately ruled out by the August 1993 VA 
examiner.  In any event, Dr. F. did not have the benefit of a 
review of the claims file, and consequently, Dr. F. was not 
informed of all the relevant facts thereby lessening the 
probative value of the opinion.  

The Board also considered the lay evidence, including the 
statements and testimony provided by the appellant, 
concerning personal observations of the Veteran before, 
during, and after service.  Regardless of any in-service 
harassment and perceived development of a psychiatric 
disorder related thereto from their perspective, it is the 
medical opinion of the VA examiner that the Veteran's 
psychiatric disorder that was present at the time of his 
death was not likely representing a continuing chronic 
psychiatric disorder that was present in service.  Moreover, 
while the evidence does not clearly and unmistakably show the 
Veteran entered service with a pre-existing psychiatric 
disorder, in the opinion of the VA examiner, the evidence 
certainly suggested that there might have been pre-existing 
mental health symptomatology.  It is also the opinion of the 
VA examiner that any symptomatology seen in the military 
seemed to be a temporary or transient exacerbation of some 
negative feelings, and the condition likely resolved 
regarding the Veteran's military stressful encounters.  
Consequently, the weight of the evidence is against the 
appellant's claim.  Accordingly, service connection for the 
cause of death of the Veteran is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of death of the Veteran is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


